Citation Nr: 0508635	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-20 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to dependency and indemnity compensation under 38 
U.S.C.A. § 1318, based on whether a September 17, 1998 rating 
decision, which assigned April 4, 1995 as the effective date 
for a grant of a total rating for compensation purposes based 
upon individual unemployability, was clearly and unmistakably 
erroneous.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The veteran had active service from September 1942 to 
September 1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from June 2001 and March 2003 rating 
decisions by the Columbia, South Carolina, Regional Office 
(RO), which, in part, denied a claim filed by appellant, the 
veteran's widow, for entitlement to dependency and indemnity 
compensation under 38 U.S.C.A. § 1318, based on whether a 
September 17, 1998 rating decision, which assigned April 4, 
1995 as the effective date for a grant of a total rating for 
compensation purposes based upon individual unemployability, 
was clearly and unmistakably erroneous.  In February 2005, a 
Deputy Vice Chairman of the Board granted a motion for 
advancement of the appeal on the docket, based on appellant's 
age.  

Although recent written statements by appellant's 
representative appear to raise additional issues, inasmuch as 
they have not been developed for appellate review, they are 
referred to the RO for appropriate action.  Kellar v. Brown, 
6 Vet. App. 157 (1994).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Historically, a January 12, 1979 rating decision granted 
secondary service connection and assigned a 20 percent rating 
for lumbosacral spine degenerative spondyloarthritis, 
effective October 16, 1978.  In addition, at the time of that 
rating decision, service connection was already in effect for 
residuals of a right lower extremity shell fragment wound, 
which had been rated as 30 percent disabling, residuals of a 
right foot injury, which had been rated as 20 percent 
disabling, residuals of a right thigh shell fragment wound, 
which had been rated as 10 percent disabling, and traumatic 
arthritis of the right metatarsals, which had been rated as 
noncompensable.  Said service-connected disabilities were now 
considered a combined 60 percent disabling, effective October 
16, 1978 and met the eligibility requirements for a total 
rating based on individual unemployability (since they 
affected a single bodily system (orthopedic)).  

During a December 1978 VA examination, it was recorded 
historically that the veteran had a history of lower 
extremity weakness and recent severe back pathology that had 
prevented him from returning to his work at a fabric mill.  
It appears that this could constitute an implied claim for VA 
total rating benefits.  There is also evidence a VA opinion 
dated in October 1978, recently added to the record, showing 
an opinion to an insurance company indicating permanent 
disablement.

More recently, and in association with the April 1995 claim 
for a total rating, it was indicated that the veteran had 
been in a VA hospital earlier in 1995, and that he got his 
treatment at the VA.  In view of that information, and in 
view of some old 1970's documents recently obtained, it 
appears that there may be VA records constructively in the VA 
possession that are not in the claims file.  Virtually no 
information from 1979 to 1995 is on file.  That information 
should be obtained as it is considered to have been on file.  

During the course of that appeal, there was a determination 
that an increase in service connected pathology had occurred 
warranting a combined rating of 70 percent.  It was noted 
that he now met the schedular criteria for a total rating.  
As noted above, in view of the combined rating provisions, he 
had already met the schedular criteria.  Thus, it is possible 
that entitlement may have been warranted based on evidence in 
the records that are not on file, but are considered to be as 
they are VA records.  These records should be obtained prior 
to any final decision on error being made.

In view of the foregoing, this claim is remanded for the 
following action:

1.  The RO should obtain for association 
with the claims file all VA medical 
records from 1979 to April 1995.  The 
appellant's assistance in identifying and 
obtaining those records should be 
requested as needed.

2.  Thereafter, the RO should review the 
claim, considering the evidence added to 
the record, but which was on file at the 
time of the 1998 decision.  Consideration 
should be given to the facts described 
above, and all pertinent laws and 
regulations.

Thereafter, to the extent the benefits sought are not 
granted, appellant and her representative should be provided 
with a supplemental statement of the case and afforded an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
in order.  No action is required of the appellant until she 
is notified.  The Board intimates no opinion as to the 
outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




